Citation Nr: 1417556	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-15 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran's service has not been verified.  According to the RO, he served on active duty from May 1954 to May 1956.  He died in January 1988.  The appellant is purportedly his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the appellant's claims for DIC, death pension, and accrued benefits.  Jurisdiction has since been transferred to the RO in Newark, New Jersey.

These issues were remanded by the Board in June 2013 in order for the appellant to be scheduled for a Travel Board hearing.  The hearing was scheduled, however, in April 2014 the appellant submitted a statement indicating her desire to cancel the hearing.  


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for DIC, death pension, and accrued benefits is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to DIC benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to death pension benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to accrued benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the present case, the appellant submitted a written statement in April 2014 requesting that her appeal be withdrawn.  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to DIC, death pension, and accrued benefits.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they must be dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to DIC benefits is dismissed. 

The appeal for entitlement to death pension benefits is dismissed. 

The appeal for entitlement to accrued benefits is dismissed. 



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


